Dismissed and Opinion Filed November 7, 2016




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-16-00962-CV

                                 WILLIAM BAKER, Appellant
                                           V.
                                  ROBERT BAKER, Appellee

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-02799-2016

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By postcard dated September 14, 2016, we

notified appellant the time for filing his brief had expired. We directed appellant to file both his

brief and an extension motion within ten days. We cautioned appellant that failure to file his

brief and an extension motion would result in the dismissal of this appeal without further notice.

To date, appellant has not filed his brief, an extension motion, or otherwise corresponded with

the Court regarding the status of his brief.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).



                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE

160962F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WILLIAM BAKER, Appellant                           On Appeal from the 429th Judicial District
                                                   Court, Collin County, Texas
No. 05-16-00962-CV        V.                       Trial Court Cause No. 429-02799-2016.
                                                   Opinion delivered by Chief Justice Wright.
ROBERT BAKER, Appellee                             Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee Robert Baker recover his costs of this appeal from
appellant William Baker.


Judgment entered this 7th day of November, 2016.




                                             –2–